Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continuation of Section 12. 
This paper is response to applicant’s submissions on 3/4/2021.  It is to update examiner’s paper on 2/9/2021. 
Examiner acknowledges applicant’s filing of drawings in form of “EXHIBIT”.  It is as requested by the examiner.  The papers on 3/4/2021 contains more information than before.  It was useful to better understand.   Examiner can see the applicant’s best effort to show the conceived invention before the USPTO. 
Examiner however is not ready to issue allowability notice at this time.  
Reasons are below.
Examiner believes, in the patent law and rule, Applicant’s claimed structure is required to read in light of what has been described in specification. 
It is also true that general public who read the patent document would understand as described in the specification and drawing.  This application contains only one design structure. 

(1) “power transmission lines”
Applicant describes with the vocabulary “power transmission lines”, “power-line”.  Per specification, it has been understood power transmission line we can see outside along 
(see paragraph numbers per US 20190222097 A1)

[0002]  …… Advanced sensing technology is the basis for the wide area measurement technology of the transmission system. However, sensing applications in current transmission systems mainly focus on indoor occasions like a transformer substation as transmission lines which extend hundreds of kilometers are out of reach of wide area monitoring. The power supply of a sensor is one of the most important reasons why it is difficult to realize the wide-area monitoring and measurement for the transmission system.

[0025] ….. The power line magnetic field energy harvester is arranged adjacent to a power line 200 of a transmission system and configured to collect magnetic field energy in the power line 200, and the magnetic field energy is converted into the mechanical energy and then is converted into electric energy. The electric energy is supplied to the following low-power electronic devices (e.g. sensors) in a power transmission system.

This application contains only one design structure, meaning no various embodiments.   This means that said “power-line magnetic field energy harvester” means “a transformer substation as transmission lines which extend hundreds of kilometers” as described in specification.  General public and ordinary skills would 

These power transmission lines are very high voltage and very dangerous.  Approaching near the power line is strictly prohibited by law for ordinary peoples.  The location can people can approach is safe area, where magnetic flux density (e.g., EMI) is low enough for human being.  Thus, it is impossible for ordinary peoples to locate the PCB device near the power transmission line.  

Assuming the PCB device is installed by the power transmission line owner, since the power transmission line is in very high voltage and high power, many side effect phenomena are known, such as EMI, corona, plasma, etc.  
https://en.wikipedia.org/wiki/Corona_ring

    PNG
    media_image1.png
    232
    675
    media_image1.png
    Greyscale


The “power transmission line” in the demo is not such power transmission line.  It is merely a AC current carrying conductor in the laboratory.  It might be low voltage but 
Thus, the demo is not showing “power transmission line” as disclosed and claimed.  

(2) “bias permanent magnets”
Applicant does not show testing of said “bias-magnets” installed in the device.  Instead, Applicant shows testing of “bar magnet”.  The value as in the meter shows H value (Oersted) at magnet surface.  Per value, the bar seems a rare earth class magnet.  

In case just by the rotor magnet and the bar magnets: 
It is known and proved in the science that merely a set of two permanent magnet structure does not work.  Reference is attached article “cheng2.htlm” written by Donald E. Simanek of Lock Haven university (PA), printed on 6/25/2013. 

See also with explanation of examiner using a figure from CN 1966977 (IDS on 1/28/2019).   First see Fig. 9B (left below).  In this location, the rotor will turn clock-wise direction as in arrow.  Think next location after 90 degrees (right below).  In this location, it does not further rotate.  Normally, to keep rotation, controlled commutation is used.  BLDC motor is example.  CN 1966977 also does so by control switch (41, Fig. 7a, 10a). 


    PNG
    media_image2.png
    563
    275
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    563
    285
    media_image3.png
    Greyscale


Thus, just by the rotor magnet and the bar magnets, it will not work and, at best, there shall be some oscillations momentary until damped out.     

However, the device in this application however has power transmission line above the device, in addition to the PCB.  Examiner does not have sufficient understanding how the real power transmission line would work for acting.  The experiment is not same 

(3) Some Other Issues
It is unknown what caused the output current waveform. 
(i) Just with AC current conductor and the pick up coil, current can be induced in the pick up coil (due to variable magnetic field by the AC current conductor).   Wireless charger for smartphone, transformer action are example.  Faraday’s law, Maxwell equation theory, Lenz’s law explains. 
(ii) Just by the rotating permanent magnets and the pick up coil, current can be induced in the pick up coil (due to variable magnetic field by the rotating permanent magnets).   
(iii) PCB has circuitry.  Current detection probe is connected to the PCB.   While no PCB circuit diagram and connection of the detection probes, it is unknown.   
“coil”
The coil is to pick up alternating magnetic field and to generate output current to harvest. 
In the application, coil is such that the PCB is provided with a plurality of layers of coils, and the layers of the coils are sequentially arranged in a vertical direction”.   This means coil turns (i.e., layers) are stacked in vertical direction.  “coil” is a closed winding of electric conductor.   Fig. 1 shows the coil is rectangular (spiral) coil windings placed on one side of the PCB plane.   Note that the coil in the demo is different from specification.  
/JOHN K KIM/ Primary Examiner, Art Unit 2834